It is well established that evidence of a rear-end collision with a stopped vehicle constitutes a prima facie case of negligence on the part of the operator of the moving vehicle (see De La Cruz v Ock Wee Leong, 16 AD3d 199 [2005]), which may be rebutted by evidence that the vehicle in front stopped suddenly (see Barry v City of New York, 283 AD2d 300 [2001]). Here, the motion court properly determined that issues of fact exist concerning whether the first three vehicles in this five-car accident, including appellants’ cars, stopped suddenly and their reasons for doing so. Concur — Mazzarelli, J.P., Sweeny, DeGrasse, Freedman and Abdus-Salaam, JJ.